          Case 1:17-cr-00684-ER Document 176 Filed 03/07/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                     March 7, 2019

BY ECF

The Honorable Edgardo Ramos
United States District Judges
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007


       Re: United States v. Christian Dawkins and Merl Code, S1 17 Cr. 684 (ER)

Dear Judge Ramos:

       The Government writes to inform the Court that a superseding indictment in this case was
returned by the grand jury earlier today. A copy of the superseding indictment, S1 17 Cr. 684
(ER) (the “Superseding Indictment”), is attached hereto.

         The Superseding Indictment charges the remaining defendants, Christian Dawkins and
Merl Code, with the same charges as the original Indictment, under the same legal theories that
were contained in the original Indictment. No new charges have been added. However, in light
of the recent pleas of three of the original co-defendants, the Superseding Indictment differs from
the prior Indictment principally insofar as it simplifies and streamlines the indictment in advance
of trial; eliminates any charges against the three former co-defendants who have pled guilty; and
provides certain additional specific allegations regarding how the remaining defendants
committed the charged offenses. In particular, the Superseding Indictment includes specific
reference to additional bribes allegedly paid by one or more of the defendants to two additional
coaches, referred to as “Coach-1” and “Coach-2” respectively, as part of the bribery conspiracy
charged in Count One. Finally, the Indictment eliminates the right to control wire fraud
conspiracy count, which the Government previously informed the defendants it would no longer
be pursuing.
          Case 1:17-cr-00684-ER Document 176 Filed 03/07/19 Page 2 of 2
                                                                                           Page 2


        The Government does not anticipate that the filing of the Superseding Indictment will
necessitate production of any additional discovery. Moreover, given that the trial is set to start
on April 22, 2019, and the defendants both reside out of state, the Government has no objection
to the Court deferring arraignment on the Superseding Indictment until the first day of trial.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:                 /s/
                                              Robert L. Boone/Noah Solowiejczyk/
                                              Eli J. Mark
                                              Assistant United States Attorneys
                                              (212) 637-2208/2473/2431


Cc: Defense counsel (by email)
